Per Curiam.  Exemption: Domicile Garnishment A person temporarily residing in another State, who has a domicile in this State,-may claim his exemption of personal property from sale under process, under Sec. 1, Art. 9, of the Constitution of 1874. The provision is remedial and should be liberally construed. St. L., I. M. & S. Ry. Co. v. Hart, 38 Ark., 112. The word resident should be accepted in its broader sense. The act of November 27, 1875, gives no right not granted by this clause, and is constitutional. Winter & Co. v. Simpson et al., 42 Ark., 410. The judgment is affirmed.